DETAILED CORRESPONDENCE

/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 15, 2021 have been considered but they are not persuasive in the following regards:
35 USC 112(a):
The amendment to overcome the rejection under 35 USC 112(a), while addressing the previously presented grounds for rejection, creates a new grounds of rejection as set forth below.
The amendment does, however, overcome all rejections based upon the prior art because the prior art does not teach cleaning a wafer in a module for the purpose of removing dissolved oxygen from the module.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 recites:
“…forming a mixture of DI Water and PCMP solution in a mix tank including dissolved oxygen, the mixture deoxygenated by an inert gas before the mixture is dispensed on the semiconductor wafer; directly connecting a post CMP module to the mix tank …”
 
Applicant’s specification discloses a process in which a mixture is formed in a mix tank wherein the mixture comprises DI Water, PCMP solution and dissolved oxygen, not one in which the mix chamber itself, as in, the walls of the mix chamber, includes dissolved oxygen.

“…cleaning the polished semiconductor wafer in the process chamber via the post CMP module to remove the dissolved oxygen in the post CMP module.”

Applicant’s specification discloses a process in which dissolved oxygen is removed from a cleaning solution before it is supplied to the wafer in a cleaning process, not one in which a wafer is cleaned to remove dissolved oxygen.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites:
“…cleaning the polished semiconductor wafer in the process chamber via the post CMP module to remove the dissolved oxygen in the post CMP module.”
Claim 1 also recites:
“…the mixture deoxygenated by an inert gas before the mixture is dispensed on the semiconductor wafer …”

“… cleaning the…wafer…to remove the dissolved oxygen in the post CMP module …” is unclear.  What dissolved oxygen is being removed from the post CMP module?  Claim 1 requires “the mixture” to be deoxygenated before it is supplied to the wafer for the cleaning process.  So it is not clear that, in the post CMP module, there is any dissolved oxygen to be removed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716